Citation Nr: 1122463	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-20 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral flat feet with plantar fasciitis.  


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2009 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas. 

During the pendency of the appeal, in an April 2010 rating decision, the RO granted service connection for the issues of tinnitus and bilateral hearing loss.  Thus, as there has been a full grant of the benefits sought on appeal, these issues are not before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current bilateral flat foot condition is related to his service.  Specifically, he contends that he developed flat feet towards the end of his time in service.  See August 2009 statement from the Veteran.  

The Veteran's January 1966 induction physical examination, service treatment records, and May 1970 separation physical examination are negative for complaints, treatment, or a diagnosis of bilateral flat feet and/or plantar fasciitis.  While the Veteran's service treatment records are silent for any complaints, treatment or diagnoses of foot problems, the Board cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007).  Notably, there is no separation Report of Medical History, so it cannot be said that he denied a foot condition at separation from service.

Post-service private treatment records dated in August 2009 demonstrate that the Veteran sought treatment from Dr. S.I., indicating that he "needs a diagnosis of flat feet."  Upon examination, Dr. S.I. diagnosed a flat foot deformity appreciated, with the right greater than the left foot.  

Under the facts and circumstance of this case, the Board finds that the Veteran should be afforded a VA examination in an attempt to determine the etiology of his flat foot disorder and whether it is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2010).  



Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination in order to determine the current nature and likely etiology of any bilateral flat foot condition which may be present.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly post-service treatment records. 

Based on the examination and review of the record, the examiner should answer the following question: 

Is it at least as likely as not (i.e., a 50 percent or greater probability) that any currently demonstrated bilateral flat foot condition is the result of active service or any incident therein or, in the alternative, had its onset in service? 

A rationale for all opinions expressed should be provided.  

2.  Thereafter, readjudicate the claim on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


